DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination, claims 21-25 are withdrawn.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “LAMINATED ROTOR HAVING DEFLECTING MAGNET RETAINING PRONGS DEFLECTING WHEN INSERTING MAGNETS IN AXIAL DIRECITNOS AND SUPPORT POSTS WITH CONSTANT WIDTH.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 13-18 is/are rejected under 35 U.S.C. 103 as obvious over Jayasoma et al. (US Patent 9112393 hereinafter “Jayasoma”) in view of Jayasoma (Jayasoma Fig.6 Embodiment hereinafter“JayasomaFig.6”) in further view of Gorton et al. (US PG Pub 20170070108 hereinafter “Gorton”).
Re-claim 1, Jayasoma discloses a rotor assembly (100) for an electric machine, said rotor assembly comprising: a rotor core (101) including a plurality of laminations (110,110’) stacked along a rotational axis (see Fig.5b) of the electric machine, said rotor core defining a plurality of arcuately arranged,(16,15) axially extending magnet-receiving slots (15,16), said rotor core (101) including a plurality of magnets (115) received in respective magnet-receiving slots (16) , said laminations including opposed first and second deflectable magnet-retaining prongs (any 2 of 120,120’, 120 and 120’ are deflectable protrusions, see claim 8) that extend into a corresponding one of the magnet-receiving slots (15,16), said magnet-retaining prongs (120,120’) engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween (claim 8, deflection results in reactive forces applied on magnets by protrusions, Col.14, L.6-15), said laminations including first and second support posts (any other two of the prongs 120,120’ are considered posts, they are support posts that are adjacent to the another prongs 120 axially) axially adjacent the first and second magnet-retaining prongs (120,120, any other of 120,120’), respectively, each of said support posts (any other 120.120’ posts other than any other 120 which are prongs) extending alongside and thereby substantially limiting deflection of the respective magnet-retaining prong (120,120’ are abutting against each other and will provide limiting of deflection of other 120,120’ components) when engaged with the corresponding one of the magnets (115, see Fig.5a,5b), said first and second support posts being spaced from the plurality of magnets. 

    PNG
    media_image1.png
    754
    661
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    457
    480
    media_image2.png
    Greyscale

	Jayasoma fails to explicitly teach support posts limiting deflection of the respective magnet prongs when engaged with eh corresponding one of the magnets.
	However, JaysomaFig.6 suggests that the support post limit deflection of the respective magnet prongs when engaged with eh corresponding one of the magnets. 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the retaining prongs and posts shown by Jayasoma making the support posts limiting deflection of the respective magnet prongs when engaged with eh corresponding one of the magnets as suggested and as shown by JayasomaFig.6 to limit movement of the magnet and provide support for each abutting post when is used as limiting post proving support for neighboring structure/prong which would limit deflection of prong when they prongs are engaged with the magnet, the posts/prongs being abutted to each other provide such support to each other providing improved magnet retention and retention against reactive forces ( Col.2,L.45-65,Col.3, L.1-5).

    PNG
    media_image3.png
    334
    440
    media_image3.png
    Greyscale
 


Jayasoma fails to explicitly teach that first and second support posts having a constant width. 
However, Gorton discloses first and second support posts (43, any of the posts) having a constant width (width is uniform at .25 mm, see P[0058]). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify posts shown by Jayasoma  as modified wherein first and second support posts having a constant width as suggested by Gorton to allow space for the magnets (Gorton, P[0058]).  
Re-claim 2, Jayasoma as modified discloses the  rotor assembly as claimed in claim 1, each of said magnet-retaining prongs (any 2 of 120, 120’) including a post portion (part extending radially from core, see Fig.5b)  that extends generally radially relative to the rotational axis (annotated Fig.5b, radial direction is shown, axis is middle of 125), each of said magnet-retaining prongs (any of 120, could be every other one of 120, 120’, annotated Fig.5b) including a retaining portion (annotated Fig.5b, Fig.5a) that projects in a generally arcuate direction from the post portion (annotated Fig.5b, and 5a), with the retaining portions of the first and second magnet-retaining prongs (120, at least 2 of 120, 120’ extend toward each other) extending toward one another (annotated Fig.5a).  
Re-claim 3, Jayasoma as modified discloses the rotor assembly as claimed in claim 2, each of said magnet-receiving slots defining an arcuate slot (16, 15 are arcuate) center point (center of slots, making the laminations mirror image, see Col.7, k L.30-45) and a central slot axis that extends radially relative to the rotational axis through the slot center point (annotated Fig.3c, and Fig.2a), 251547-US (AMENDMENT) said first and second magnet-retaining prongs (120) being symmetrical (Co..8, L> 30-50, prongs could be symmetrical or asymmetrical) to each other with respect to the central slot axis of the corresponding one of the magnet-receiving slots (Col.8, L.3-50, and 50-67, the prongs 120, 120’ are symmetric around axis s, and there are 6 or 12 prongs, 120, 120’, therefore are spaced equally making that slot center point) .  
Re-claim 10, Jayasoma as modified discloses the rotor assembly as claimed in claim 1, each of said laminations comprising a plurality of rotor pole sectors, each of which has a first radial pole pitch line and an arcuately-spaced second radial pole pitch line cooperatively defining therebetween a pole pitch angle, 451547-US (AMENDMENT) each of said rotor pole sectors having a respective central slot axis bisecting the pole pitch angle (see annotated Fig.8).  

    PNG
    media_image4.png
    462
    523
    media_image4.png
    Greyscale


Re-claim 11, Jayasoma as modified discloses the rotor assembly as claimed in claim 10, said rotor pole sectors including a first rotor pole sector including the first and second magnet-retaining prongs (120, any of prongs 120,120’ any two are first and second magnet prongs, which as in line with pole sector lines, see Fig.8), each of said magnet-retaining prongs including a post portion (see Fig.5b showing post portion) that extends generally radially relative to the rotational axis (axis in middle of Fig.8), said post portion (post portion of the 120,120’ that are the prong post portions) being substantially parallel ( see Fig.8, post portions 120 are parallel, see Fig.5 and Fig.6 showing them parallel) to and overlapping a respective one of the first and second radial pole pitch lines (annotated Fig.8, pole lines are running in parallel to 120, 120’) of the first rotor pole sector (at least each 2 lines form a sector, fig.8 annotation showing 2 sectors), each of said magnet-retaining prongs including a retaining portion (see annotated Fig.5 and Fig.8) that projects in a generally arcuate direction from the post portion (see Fig.5b), with the retaining portions of the first and second magnet-retaining prongs each of the retaining tip portions extend toward each other, see Fig.8 and fig.5a,fig.5b) extending toward one another (annotated Fig.8).  
Re-claim 12, Jayasoma as modified discloses the rotor assembly as claimed in claim 11, said rotor pole sectors including a second rotor pole sector adjacent the first rotor pole sector, with the first and second rotor pole sectors sharing a common radial pole pitch line, said second rotor pole sector including one of the support posts that is substantially parallel to and overlapping the other radial pole pitch line of the second rotor pole sector (see annotated Fig.8, shows 2 sectors, with the sectors both having in common the middle pole pitch line as common line and it is in parallel with 120, and 120’, or substantially parallel at least).
Re-claim 13, Jayasoma as modified discloses the rotor assembly as claimed in claim 12. 
Jayasoma as modified fails to explicitly teach Said laminations are being identical. 
However, Gorton teach that laminations are being identical (21 are identical, P[0049]). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show structure of laminations shown by Jayasoma  as modified wherein laminations are being identical  as suggested by Gorton to allow space for the magnets to pass and be put in place aligned properly (Gorton, P[0049-0052]).  
Re-claim 14, Jayasoma as modified disclose the rotor assembly of claim 13. 
	Jayasoma further teaches that each lamination of said plurality of laminations being arcuately offset an equal amount in a first rotational direction relative to an axially adjacent lamination (Col.3, L.15-25, laminates are angularly offset form second laminates, which are adjacent axially).  
Re-claim 15, Jayasoma as modified discloses the rotor assembly as claimed in claim 1, said plurality of laminations comprising a first set of laminations (110, or any combination of 110 and 110’ could be a first set of laminations) and a second set of laminations (110’), each of said first and second sets of laminations (110,110’) continuously stacked along a rotational axis (around shaft hole 132) of the electric machine and defining an interface (interface of fig.5a, fig.5b)c, therebetween, said second set of laminations being symmetrical to said first set of laminations with respect to the interface (Col.3, L.1-30,  align 110, 110’ so they are apparent symmetry see Fgi.5A for symmetry, and Fig.5B, Fig.4, step 615, aligned first and second pluralities of laminations, 110, or any combination of 110 and 110’ could be a first set of laminations).

    PNG
    media_image5.png
    702
    458
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    430
    449
    media_image6.png
    Greyscale

Re-claim 16, Jayasoma as modified discloses the  rotor assembly as claimed in claim 15, wherein each lamination of said first set of laminations (110, or any combination of 110 and 110’ could be a first set of laminations) being arcuately offset (annotated Fig.6, first and second laminations in Fig.6 show offset to each other) in a first rotational direction relative to at least one other lamination (may be in Fig.6 the 2nd lamination is just another one of the first set of lamination that are offset to each other, each set of lamination could be every 4 laminations making a first set, the other four laminations make another set of laminations, or the second set of laminations) of said first set of laminations, each lamination of said second set of laminations being arcuately offset in a second rotational direction relative to at least one other lamination of said second set of laminations (in Fig.6 the 6th lamination is just another one of the first set of lamination that are offset to each other, each set of lamination could be every 4 laminations making a first set, the other four laminations make another set of laminations, or the second set of laminations, in Fig.6 the combination of laminations could be any set to form first and second laminations, and in each set of laminations as divided one of the laminations or 2 could be the one other lamination, so if choosing each lamination set to be of 3 laminations, one of the lamination sets would be offset from other 2 laminations, see Fig.6. ).  

    PNG
    media_image7.png
    286
    474
    media_image7.png
    Greyscale

Re-claim 17, Jayasoma as modified discloses the  rotor assembly as claimed in claim 16, each of said magnet-retaining prongs (any 2 of 120, 120’) including a post portion (part extending radially from core, see Fig.5b)  that extends generally radially relative to the rotational axis (annotated Fig.5b, radial direction is shown, axis is middle of 125), each of said magnet-retaining prongs (any of 120, could be every other one of 120, 120’, annotated Fig.5b) including a retaining portion (annotated Fig.5b, Fig.5a) that projects in a generally arcuate direction from the post portion (annotated Fig.5b, and 5a), with the retaining portions of the first and second magnet-retaining prongs (120, at least 2 of 120, 120’ extend toward each other) extending toward one another (annotated Fig.5a).  
Claim 4-7,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasoma et al. (US Patent 9112393 hereinafter “Jayasoma”) and Gorton in view of Kako et al. (US Patent 6465925 hereinafter “Kako”). 
Re-claim 4, Jayasoma as modified teach rotor assembly as claimed in claim 2 above, 
Jayasoma fails to explicitly teach each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction.  
However, Kako teaches each of said magnets (5) being axially inserted (see Fig.2b, direction of arrow) into the respective magnet-receiving slot (4) in a first axial direction (see Fig.2b, 2c, magnet axially inserted), each of said magnet-retaining prongs (4f) presenting opposite axial faces (faces of 4f touching magnet), with one of the faces facing (part of 4f facing magnet structure end) the first axial direction (direction of arrow in Fig.2b) , each of said magnet-retaining prongs (4f) being configured so that the retaining portion (end of 4f) engages the corresponding one of the magnets (5, see Fig.2c) and is thereby deflected (stopper end 4f , 4 is elastic, 4f is elastic part) in the first axial direction (direction of arrow in Fig.2b) when the corresponding one of the magnets (5) is inserted in the first axial direction (see Fig.2b and 2c, magnet 5 is inserted, Col.5, L.30-40).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the retaining prongs and magnet insertion direction disclosed by Jayasoma wherein each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction as suggested by Kako to elastically support the magnet in the axial direction and restrict axial shift of the magnet and minimize demagnetization of the magnetic pole (Kako, Col.5, L.25-36).  

    PNG
    media_image8.png
    578
    613
    media_image8.png
    Greyscale

Re-claim 5, Jayasoma as modified discloses the rotor assembly as claimed in claim 4, each of said support posts (any of 120, 120’, next to each other) engaging the respective magnet-retaining prong (any another post 120, 120’) along said one of the faces (120 and 120’ are all next to each other and engage each other in the axial direction, annotated Fig.5b).  
Re-claim 6, Jayasoma as modified discloses the  rotor assembly as claimed in claim 5, said retaining portion (annotated Fig.5b) projecting from the post portion at a location spaced a radial distance (annotated Fig.5b) from the rotational axis, each of said support posts presenting a radially outermost distal post end, said distal post end (annotated Fig.5b, tip of 120, post is more than end of post 120’, any other 120’) being spaced from the rotational axis at least the radial distance (annotated Fig.5b).
Re-claim 7, Jayasoma as modified discloses the rotor assembly as claimed in claim 6, said post portion of each magnet-retaining prong(annotated Fig.5b) presenting a radially outermost distal prong end (annotated Fig.5b), said distal prong end and said distal post end being at least substantially radially aligned (both ends are in substantially close in  radial distance).
Re-claim 8, Jayasoma as modified discloses the rotor assembly as claimed in claim 7. 
Jayasoma as modified fails to explicitly teach Said laminations are being identical. 
However, Gorton teach that laminations are being identical (21 are identical, P[0049]). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show structure of laminations shown by Jayasoma  as modified wherein laminations are being identical  as suggested by Gorton to allow space for the magnets to pass and be put in place aligned properly (Gorton, P[0049-0052]).  
Re-claim 9, Jayasoma as modified disclose the rotor assembly of claim 8. 
	Jayasoma further teaches that each lamination of said plurality of laminations being arcuately offset an equal amount in a first rotational direction relative to an axially adjacent lamination (Col.3, L.15-25, laminates are angularly offset form second laminates, which are adjacent axially).  
Claim18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasoma and Gorton as applied above, and in further view of Ochiai (US PG PUB 20080048517 hereinafter “Ochiai”).  
Re-claim 18, Jayasoma as modified discloses the rotor assembly as claimed in claim 17. 
However, Jayasoma fails to explicitly teach  said plurality of magnets comprising a first plurality of magnets (32, see Fig.8) and a second plurality of magnets  each magnet of the first plurality of magnets being axially inserted into the respective magnet-receiving slot of the first set of laminations in a first axial direction, each magnet of the second plurality of magnets being axially inserted into the respective magnet-receiving slot of the second set of laminations in a second axial direction, each magnet of the first plurality of magnets contacting a respective magnet of the second plurality of magnets in face-to-face contact at the interface.  

However, Ochiai teaches said plurality of magnets comprising a first plurality of magnets and a second plurality of magnets, each magnet of the first plurality of magnets being axially inserted into the respective magnet-receiving slot (annotated Fig.8, location of magnets 32 in Fig.8)  of the first set of laminations in a first axial direction (direction of x axis) , each magnet of the second plurality of magnets (32, se Fig.8) being axially inserted (product by process, insertion or placement gives us structure) into the respective magnet-receiving slot (slots of fig.8 containing magnets) of the second set of laminations in a second axial direction, each magnet of the first plurality of magnets (annotated Fig.8)  contacting (see Fig.8) a respective magnet (32, see Fig.8) of the second plurality of magnets in face-to-face contact at the interface (annotated Fig.8).  

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the plurality of magnets disclosed by Jayasoma as modified plurality of magnets comprising a first plurality of magnets (32, see Fig.8) and a second plurality of magnets  each magnet of the first plurality of magnets being axially inserted into the respective magnet-receiving slot of the first set of laminations in a first axial direction, each magnet of the second plurality of magnets being axially inserted into the respective magnet-receiving slot of the second set of laminations in a second axial direction, each magnet of the first plurality of magnets contacting a respective magnet of the second plurality of magnets in face-to-face contact at the interface  as suggested by Ochiai to rigidly fit and accurately place magnets on rotor with no additional adhesive making  rigid structure (Ochiai, P[0012]).  


Allowable Subject Matter
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 1,15-18.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 19, combination with claims 1,15-19, recites “inter alia” “1. A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, said first and second support posts having a constant width and being spaced from the plurality of magnets, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets, 15. The rotor assembly as claimed in claim 1, said plurality of laminations comprising a first set of laminations and a second set of laminations, each of said first and second sets of laminations continuously stacked along a rotational axis of the electric machine and defining an interface therebetween, said second set of laminations being symmetrical to said first set of laminations with respect to the interface,16. The rotor assembly as claimed in claim 15, each lamination of said first set of laminations being arcuately offset in a first rotational direction relative to at least one other lamination of said first set of laminations, each lamination of said second set of laminations being arcuately offset in a second rotational direction relative to at least one other lamination of said second set of laminations,17. The rotor assembly as claimed in claim 16, each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
18. The rotor assembly as claimed in claim 17, said plurality of magnets comprising a first plurality of magnets and a second plurality of magnets, each magnet of the first plurality of magnets being axially inserted into the respective magnet-receiving slot of the first set of laminations in a first axial direction, each magnet of the second plurality of magnets being axially inserted into the respective magnet-receiving slot of the second set of laminations in a second axial direction, each magnet of the first plurality of magnets contacting a respective magnet of the second plurality of magnets in face-to-face contact at the interface.  
19. The rotor assembly as claimed in claim 18, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets of the first or second plurality of magnets, each of said magnet-retaining prongs being deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction or in the second axial direction when the corresponding one of the magnets is inserted in the second axial direction. (see annotated Fig.12, Fig.9 and Fig.11).

    PNG
    media_image9.png
    758
    649
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    893
    693
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    893
    617
    media_image11.png
    Greyscale

  

Regarding claims 19 with ,1,15-19 combination, the closest prior art teach Jayasoma teach magnet prongs and support posts, but it fails to teach the combination of claims 8 with all preceding claims 1,15-19, the combination of prior art and search fail to teach the combination of  A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, said first and second support posts having a constant width and being spaced from the plurality of magnets, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets, 15. The rotor assembly as claimed in claim 1, said plurality of laminations comprising a first set of laminations and a second set of laminations, each of said first and second sets of laminations continuously stacked along a rotational axis of the electric machine and defining an interface therebetween, said second set of laminations being symmetrical to said first set of laminations with respect to the interface,16. The rotor assembly as claimed in claim 15, each lamination of said first set of laminations being arcuately offset in a first rotational direction relative to at least one other lamination of said first set of laminations, each lamination of said second set of laminations being arcuately offset in a second rotational direction relative to at least one other lamination of said second set of laminations,17. The rotor assembly as claimed in claim 16, each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
18. The rotor assembly as claimed in claim 17, said plurality of magnets comprising a first plurality of magnets and a second plurality of magnets, each magnet of the first plurality of magnets being axially inserted into the respective magnet-receiving slot of the first set of laminations in a first axial direction, each magnet of the second plurality of magnets being axially inserted into the respective magnet-receiving slot of the second set of laminations in a second axial direction, each magnet of the first plurality of magnets contacting a respective magnet of the second plurality of magnets in face-to-face contact at the interface.  
19. The rotor assembly as claimed in claim 18, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets of the first or second plurality of magnets, each of said magnet-retaining prongs being deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction or in the second axial direction when the corresponding one of the magnets is inserted in the second axial direction. combination
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 19,1,15-18 as indicated above is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 20 is objected to based on dependency from objected claim 19. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, prior art indicated in the PTO892 is relevant showing posts and holders of magnets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834